Citation Nr: 0613544	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  97-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability on a direct basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability on a direct basis. 

3.  Entitlement to service connection for a left knee 
disability on a secondary basis. 

4.  Entitlement to service connection for a right knee 
disability on a secondary basis.

5.  Entitlement to service connection for a right shoulder 
disability on a secondary basis.

6.  Entitlement to service connection for a headache 
disability on a secondary basis.


7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to an increased evaluation for a cervical 
spine disability rated 20 percent prior to September 13, 
1996, and 40 percent from September 13, 1996.


REPRESENTATION

Appellant represented by:	Lawrence E. Chapanar, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
November 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied entitlement to a disability 
evaluation in excess of 20 percent for a cervical spine 
disability, and a November 1996 rating decision that declined 
to reopen the claim of service connection for a disability of 
the knees on a direct basis and denied service connection for 
disability of the right shoulder and the knees on a secondary 
basis.  He continued the appeal regarding the evaluation of 
the cervical spine after a May 1997 rating decision increased 
the evaluation to 40 percent from September 13, 1996.

The record shows that in February 2005, the veteran's former 
representative reasonably raised the issue of entitlement to 
a total disability rating based on individual 
unemployability.  This matter is not on appeal and it is not 
inextricably intertwined with any matter now before the 
Board.  It is being referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Finally, the issues of entitlement to service connection for 
a headache disability on a secondary basis, entitlement to 
service connection for a disability of the knees on a direct 
basis and secondary basis, and entitlement to service 
connection for a left shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal an October 1994 Board decision 
that denied entitlement to service connection for disability 
of the left knee and the right knee on a direct basis.

2.  The evidence received since the October 1994 Board 
decision is not cumulative, it does bear directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for disability of the knees on a direct basis.  

3.  Prior to September 13, 1996, the cervical spine 
disability was objectively manifested by demonstrable 
limitation of motion or satisfactory evidence of painful 
motion that was not more than moderate in severity; there 
were no objective neurological manifestations such as sensory 
loss or motor impairment or more than moderate intervertebral 
disc syndrome (IDVS).

4.  From September 13, 1996, the objective manifestations of 
a cervical spine disability are painful and appreciably 
limited range of motion in all planes, with forward flexion 
limited to 10-12 degrees, there is no definite radiculopathy 
or radicular symptoms, no evidence to substantiate 
incapacitating episodes or more than severe IVDS.


CONCLUSIONS OF LAW

1.  The October 1994 Board decision that denied entitlement 
to service connection for a disability of the left knee and 
the right knee on a direct basis is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005). 

2.  New and material evidence to reopen the claims of 
entitlement to service connection for disability of the left 
knee and the right knee on a direct basis has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).

3.  The criteria for a disability rating in excess of 20 
percent prior to September 13, 1996 for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293 (2001).

4.  The criteria for a disability rating in excess of 40 
percent from September 13, 1996 for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293 (effective prior to and as amended effective 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003, adding Diagnostic Codes 5235 
to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
for increase and to reopen the claim of service connection 
for disability of the knees.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  See, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Initially, with regard to the claim for increase, the notice 
of the October 1996 and May 1997 rating decisions, the 
January 1997 statement of the case (SOC), and the May 1997, 
December 1998, February 1999, May 1999, August 1999, February 
2003, and September 2004 supplemental statements of the case 
(SSOC) were post decision documents in this claim which 
though not satisfying the VCAA duty to notify, did provide 
the veteran with the required information pursuant to 38 
U.S.C. §§ 5104(a) and 7105.  These documents outline the 
specific evidence that was considered when the determinations 
were made.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letter dated in May 2003 
constituted an affirmative notification required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) from which the 
veteran had a one year period to submit evidence and 
information to substantiate the claim.  Its content was 
styled to ensure that his case was presented with whatever 
support is available.  The content of the notice he received 
was in a form that enabled him to understand the process.  He 
was informed that VA would make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the this VCAA specific correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured through 
the VCAA-specific correspondence in May 2003.  Thereafter it 
was more than a year until the matter was next reviewed at 
the RO in September 2004.  Thus the timing defect was nothing 
more than harmless error and having been subsequently cured, 
it was not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
correspondence provided him the opportunity to submit any 
additional evidence he had in support of his claim.  The 
Board notes that the May 2003 letter viewed in its entirety 
invited him to identify or submit any evidence that pertained 
to his claim and that he was not steered only to medical 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts to obtain information to support an informed 
determination.  The veteran clearly had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The record shows that the RO and the Board completed 
extensive development of the claim, including contemporaneous 
and comprehensive VA examinations.  Furthermore, the VA and 
private medical information directed to the cervical spine 
that was highlighted in the Social Security Administration 
(SSA) appellate decision was duplicated in VA and private 
records on file.  Thus, there was no need to submit another 
request to SSA for duplicative medical records.  The Board 
notes that neither recent presentation from the 
representative demanded another request to SSA or implied 
that SSA had additional records that were relevant.  Thus, 
the Board finds the development is adequate when read in its 
entirety, and that it satisfied the obligations established 
in the VCAA.  The duty to assist having been satisfied, the 
Board will discuss the issue on the merits.

Regarding the application to reopen the claim for service 
connection for a disability of the knees, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a bilateral knee disability.  Therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted since this determination is favorable to the veteran 
on the appealed issue of whether he has submitted new and 
material evidence.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Furthermore, the Board is granting the 
application to reopen and remanding the claim to the RO 
through the AMC to initially decide the reopened claim of 
service connection on the merits.  Thus, any notice defect 
with respect to information concerning the evidence needed to 
initially evaluate the disability and choose an effective 
date when a service connection claim is granted shall be 
addressed on remand in connection with the de novo review of 
the claim.  Furthermore any similar deficiency in the notice 
with respect to the claim for increase is moot since the 
Board is denying the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Analysis

Disability of the Knees

In summary, the Board decision in October 1994 considered 
service medical records, several VA examinations, private 
clinical records, hearing testimony and lay statements in 
concluding that the veteran did not have evidence of any 
disability of either knee to relate to injuries noted during 
military service.  Thus the specified basis for the denial of 
service connection was the absence of current disability of 
the knees.

The RO accepted his letter in March 1995 as an application to 
reopen the claims of service connection for the knees and 
denied reopening in August 1995 with medical evidence that 
did mention chondromalacia patella.  He was again denied 
reopening in October 1995 with additional medical evidence 
that did not mention the knees.  His correspondence received 
in October 1996 was accepted as an application to reopen the 
claim of service connection for knees on a direct basis and 
VA clinical records reviewed beginning in December 1995 noted 
patellofemoral pain syndrome in October 1996.  

Board decisions are final based on evidence on file and may 
not be revised on the same factual basis.  38 C.F.R. 
§§ 20.1100, 20.1105.  The RO received the veteran's 
application to reopen the claims late in 1996.  For 
applications to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

An extensive record of medical treatment supplemented his 
application to reopen the claim for a disability of the knees 
on a direct basis.  Regarding the element of current 
disability, the record shows VA clinical records in the late 
1990's mention degenerative change of the medial meniscus and 
anterior cruciate ligament tear of the right knee, 
degenerative joint disease of the knees on a VA examination 
in September 1998 and post-traumatic arthritis of the left 
knee late in 2000 and early 2001.  In addition, DM, M.D., 
wrote in September 2005 that the veteran's record was 
reviewed and that clearly the knee injuries that occurred in 
service were most of the cause of what occurred later and his 
current pain and disabilities.  The October 2005 statement 
from JLJ, D.C., is also supportive of a nexus to military 
service for current disability of both knees.  

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of the 
issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   The specified basis for the denial in 
October 1994 was, in essence, that the record did not show 
current evidence of a disability of the knees.  That element 
has been satisfied with the current diagnosis of degenerative 
changes/arthritis of the knees and a meniscal tear of the 
left knee, and there is recent medical opinion that supports 
a nexus to military service for a current disability of the 
knees.

Thus, the record as it stands contains competent evidence of 
a current disability of the knees, with the left knee more 
symptomatic although apparently reinjured in the workplace 
several years ago.  Collectively, the recent medical evidence 
serves as the predicate to reopen a claim under section 5108 
when viewed with other evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, and the benefit of the doubt doctrine does 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Cervical Spine Disability

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The RO rating decision in May 1997 
increased the evaluation to 40 percent under Diagnostic Code 
5293 from the VA clinical record entry dated September 13, 
1996 that in the rating board's opinion showed an 
ascertainable increase.  The law and regulations governing 
the appropriate effective date for an award of increased 
compensation are set out in 38 U.S.C.A. § 5110(a), (b)(2) and 
38 C.F.R. §§ 3.400, 3.400(o)(1), (2) and provide that the 
effective date shall be the date of claim or date entitlement 
arose, whichever is later, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of receipt of claim, otherwise date of claim.  
Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).  However, in 
general, where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.  

This appeal is based on October 1996 and May 1997 rating 
decisions, and the veteran's claim requires a review of both 
versions of the rating criteria for the cervical spine and 
IVDS as the RO has considered these rating schemes.  Where, 
as here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The newly published criteria for the spine and IVDS offer 
substantive revision and are seen as more favorable to the 
appellant than the rating provisions previously in effect.  
Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for IVDS and 
adding objective and quantifiable criteria primarily 
limitation of motion specified in specific or combined 
degrees of motion for the spine permitted more consistent 
evaluation based on objective criteria rather than 
"moderate" or "severe" adjectival terms applied to 
limitation of motion.  However, the revised criteria cannot 
be applied earlier than their effective date, which in this 
case is in late September 2002 for IVDS and in late September 
2003 for the spine criteria, and the revised criteria would 
apply to only a brief portion of the appeal period.  Bernard 
v. Brown, 4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003).  Although the latest amendment purported 
to make only editorial, not substantive changes to the 
criteria for evaluating IVDS that became effective in 2002, 
the notes defining incapacitating episode and chronic 
orthopedic and neurologic manifestations were deleted.  
However, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
were still to be separately rated under an appropriate 
diagnostic code.  Id. at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
cervical spine was rated as follows: severe 30 percent, 
moderate 20 percent, and slight 10 percent.  Diagnostic Code 
5290.  There was no standardized range of motion for the 
cervical spine included in the prior version of the rating 
schedule.  38 C.F.R. § 4.71 (2001).  Under the new general 
rating formula for diseases and injuries of the spine, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The current version of the 
rating scheme also provides a 30 percent evaluation for 
limitation of forward flexion of the cervical spine to 15 
degrees or less.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

The current and former versions of the regulations provide a 
40 percent evaluation for unfavorable ankylosis of the 
cervical spine and a 30 percent evaluation is provided for 
favorable ankylosis of the cervical spine.  Although 
potentially applicable, there is no report of ankylosis or 
bony fixation of the cervical spine at any time during the 
initial rating period, so there is no need to elaborate 
further on the application of this alternative rating scheme.  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

The Board relies on the criteria for IVDS and limitation of 
motion for the cervical spine since both are applicable 
rating schemes that offer the potential for a higher initial 
evaluation.  Furthermore, orthopedic manifestations are a 
more obvious component in the current IVDS rating scheme, 
although according to the cited VA General Counsel opinion, 
limitation of motion was a factor under the former version of 
the IVDS rating criteria.  The RO considered all potentially 
applicable rating schemes for the cervical spine as reflected 
in the September 2004 supplemental statement of the case 
where it considered separate evaluations for orthopedic and 
neurologic manifestations as provided for in the revised 
criteria for IVDS.  Thus, this is not a situation where an 
apparent harmless shifting of diagnostic codes may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The rating 
guidance instructs that alterative rating schemes should be 
considered to determine the appropriate evaluation.  

Concerning the veteran's cervical spine disability, upon 
review of the record the Board concludes that it does not 
warrant the assignment of a higher evaluation prior to or 
from September 13, 1996.  Initially, there appears to be no 
reasonable dispute as to whether a higher rating than 20 
percent is applicable prior to September 13, 1996 view of the 
findings reported on the VA evaluations during this period.  
38 C.F.R. § 4.7.  For example, the VA records beginning in 
December 1995 noted complaints of ongoing neck pain.  An X-
ray in December 1995 was interpreted as showing minimal 
degenerative arthritic changes at C4-C6 with fusion of C5-C6.  
The clinical record entry dated in January 1996 noted follow-
up for neck pain, and in March 1996 a clinician reported mild 
paraspinal tenderness, full range of motion without pain, 5/5 
strength, and sensation intact.  The contemporaneous VA 
outpatient records show in June 1996 no specific distribution 
in the hands, 5/5 motor function and sensation to all fingers 
to pinprick, and reflexes within normal limits.  When he was 
evaluated on September 13, 1996, he had neck pain and right 
upper extremity paresthesia, and cervical spine tenderness.  
The range of motion was flexion 45 degrees, extension 30 
degrees, and rotation 45 degrees bilateral.  Motor function 
was graded 5/5, sensation was intact to light touch and 
pinprick.  In October 1996, C3-C4 disc bulging and mild cord 
flattening C6-C7 was reported on a radiology study.  

In February 1997, he had 5/5 motor function in the upper 
extremities and intact sensation.  The VA examiner in April 
1997 reported forward flexion 5 degrees, extension 5 degrees, 
lateral flexion and rotation each 10 degrees bilateral with 
pain.  The neurology examination showed motor, deep tendon 
reflexes and sensation were intact and physiologic.  There 
was no fixed deformity.  The examiner reviewed recent 
radiology reports in providing an impression of cervical 
spine pain secondary to discogenic cervical spine disease.  
The examiner noted the neurology examination was 
unremarkable.  

Under the generally applicable provisions for the effective 
date of a rating increase, the RO selection of September 13, 
1996 for an increase to 40 percent appears to be in accord 
with the applicable regulations.  In essence, the veteran had 
various complaints, mainly pain, but there was a paucity of 
objective findings, most notably no limitation of motion or 
evidence of radiculopathy.  Thus, an ascertainable increase 
was shown to coincide with the clinical report on September 
13, 1996.

The VA examiner in September 1998 reported the same ranges of 
motion as on the previous examination, except for 40 degrees 
of rotation bilateral without pain.  The motor and sensory 
finding were unchanged.  The examiner's impression was status 
post herniated nucleus pulposus of the cervical spine, remote 
and without clinical consequence.   

A MRI of the cervical spine in June 1999 for complained of 
numbness in the hands showed minimal narrowing of the C3-C4 
level also some straightening that may be due to muscle 
spasm.  A nerve conduction study showed no abnormality of the 
median and ulnar nerve bilaterally.  

A VA examiner in March 2000 noted the previously obtained 
normal nerve conduction study and the veteran complaining of 
throbbing pain and hand numbness.  The cervical spine was 
without deformity, bony tenderness, soft tissue swelling or 
discoloration.  Forward flexion and extension were each 10 
degrees, lateral flexion and rotation were each 20 degrees 
bilateral without pain.  Neurologic examination, motor 
status, deep tendon reflexes and sensation were described as 
intact and physiologic.  The impression was chronic cervical 
spine pain, staus post herniated nucleus pulposus and 
cervical fusion C5-C6, with examination showing diminished 
range of motion and normal neurologic examination.  A May 
2000 addendum noted headaches were a manifestation of 
cervical spine discogenic disease rather than independent 
functional impairment as did a private treating chiropractor 
in March 2003.

The SSA decision on file noted that problems included 
headaches from his neck in part and referred to radiology and 
electrodiagnostic testing on file and also referred to work 
restrictions that two medical consultants based on the left 
knee and lumbar spine disability.  Private treatment records 
mentioned in the SSA decision noted an examination in April 
2003 found the neck supple and neurologically the veteran 
showed normal strength, sensation and reflexes in the upper 
extremities.  

Thus, for the period from September 13, 1996 to the changes 
to the rating scheme in September 2003, the objective 
findings would not support an evaluation in excess of 40 
percent for this period in the presence of demonstrable 
limitation of motion or satisfactory evidence of painful 
motion that would reasonably be characterized as severe.  
However, no objective neurological impairment related to the 
cervical spine disability was shown on several examinations, 
and this was clearly confirmed in contemporaneous reports 
that SSA reviewed.  Thus, the 40 percent evaluation is the 
more nearly approximated level of disability with 
demonstrable, but no more than severe IVDS based on the 
limitation of motion that was the predominant manifestation 
in the disability picture.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, 5293 (2001).  Furthermore, there was no evidence 
of incapacitating episodes as defined in the revised IVDS 
criteria.

A VA neurology and peripheral nerves examiner in April 2004 
reviewed the claims file and reported that pain radiated down 
the veteran's back from the neck and that constant headaches 
bothered him.  The range of motion was forward flexion 12 
degrees, extension 30 degrees, lateral flexion 10 degrees on 
the right and 17 degrees on the left, and rotation was about 
40 degrees bilateral.  The examiner stated the veteran had 
residual pain and headaches but without objective physical 
findings.  

Thus, under the changes effective in September 2003, the only 
pertinent plane of motion is forward flexion and based upon 
the recent report the veteran did more nearly approximate the 
15-degree threshold for a 30 percent evaluation.  However, he 
did not manifest objective neurologic signs and symptoms to 
apply the alternative evaluation method for IVDS.  Nor did 
the record confirm incapacitating episodes.

As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examinations, consistent with earlier examinations, did not 
support the presence of such neurologic signs, and this was 
evident from the neurology examiner's evaluation.  The Board 
concludes that the disability is properly viewed as 40 
percent disabling but no higher under the IVDS criteria.  
38 C.F.R. § 4.7.  

The Board takes notice of the VA examiners in 1998 and 2004 
characterizing the veteran's disability as without clinical 
consequence and without objective findings, respectively 
which the Board finds adequately addresses any question of 
functional impairment from weakened movement or excess 
fatigability.  However, under the current rating scheme for 
limitation of motion the veteran receives the highest 
evaluation for the cervical spine and thus there is no 
requirement to consider an additional rating for painful 
motion.  Again, there is no clear indication of IVDS based 
upon the neurologic evaluations.  Undoubtedly the examiners 
took the provisions of 38 C.F.R. §§ 4.40 and 4.45 into 
account.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the neck has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The recent 
VA examinations have noted minimal impairment and the SSA 
records noted functional limitation was not attributed to the 
cervical spine disability, both weighing against a conclusion 
that there is any substantial impact on employability to 
render inapplicable the schedular standards.  

Furthermore, the percentage evaluation recognizes a 
substantial impairment of the cervical spine.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability on a direct basis, the appeal is granted to this 
extent only. 

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disability on a direct basis, the appeal is granted to this 
extent only.

Entitlement to an increased evaluation for a cervical spine 
disability rated 20 percent prior to September 13, 1996, and 
40 percent from September 13, 1996 is denied.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for a bilateral knee disability on a direct basis 
has been reopened and will be considered by VA on the merits.  

The record does not refer to a preexisting disability of the 
knees and the record shows recent objective evidence of a 
disability of both knees, with a more symptomatic left knee.  
It would appear reasonable to infer that "altered 
biomechanics" Dr. J. spoke of in October 2005 were related 
in part to the service-connected lumbar spine disability.  
Upon consideration of this evidence, in particular the 
recently received medical statements supporting direct and 
secondary service connection, the Board finds that the record 
does not contain sufficient competent medical evidence to 
decide the veteran's claim for service connection on either a 
direct or secondary basis.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  Therefore, this case will be remanded for the 
purpose of obtaining a medical opinion on the question of 
whether the veteran currently has a disability of either knee 
related to service directly or on a secondary basis.  
Furthermore, the recent statement from Dr. J. relates the 
right shoulder pain to the veteran's neck symptoms.  The 
record refers to cervicobrachial syndrome on several 
occasions and there is a report of a possible rotator cuff 
tear with a notation the veteran was sleeping on his shoulder 
after neck surgery.  In addition, it appears that the VA 
examiner in September 1998 did not have the claims file in 
rendering an opinion against secondary service connection for 
the disability of the knees since the examination request 
noted the claims file was not to be sent to the examiner.  
This was a specific objection raised in the February 2005 
presentation to the Board seeking a remand of this matter.  

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310.  It was 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability. 

The record shows that in November 1996 the RO issued a rating 
decision wherein it denied entitlement to service connection 
for left shoulder disability and then notified the veteran of 
the rating determination.  The veteran referred to disability 
of both shoulders in a VA Form 9 he filed in December 1996 
which is sufficient to satisfy the requirements for a notice 
of disagreement.  Furthermore, the RO completed a VA Form 8 
in March 2005 that listed service connection for both 
shoulders as appeal issues.  Although the certification of 
appeal issues does not serve to confer or deprive the Board 
of jurisdiction, it does suggest that an appeal was 
reasonably raised in the record.  See 38 C.F.R. § 19.35.  
However, the left shoulder was not addressed in a statement 
of the case.  Where there has been an initial RO adjudication 
of a claim and a notice of disagreement is filed in response 
to the RO determination, the claimant is entitled to a 
statement of the case, and the Board is obligated to insure 
that the procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The record shows that the RO issued a rating decision in 
September 2004 that denied entitlement to service connection 
for headaches as secondary to a cervical spine disability.  
The veteran filed a notice of disagreement in October 2004 
and the RO issued as statement of the case in October 2004.  
Information in the Veterans Appeals Control and Locator 
System (VACOLS) shows that the RO received the veteran's 
appeal in March 2005 and therein he requested a Travel Board 
hearing.  The issue is properly before the Board.  38 C.F.R. 
§§ 19.35, 20.200.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 C.F.R. 
§ 3.159 (2005).  The veteran should receive 
specific notice as to all elements 
necessary to substantiate his claims 
regarding the knees and right shoulder and 
the division of responsibilities between 
the veteran and VA in obtaining that 
evidence.  This includes notice that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded.  See 
Dingess/Hartman v. Nicholson, supra.  The 
veteran should be asked to identify all 
medical treatment for the knees and the 
right shoulder at any time prior to, during 
or since military service.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken. Once obtained, all records must 
be permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims folder must be made available to 
the physician for review prior to the 
examination and all necessary testing 
should be accomplished.  With regard to the 
service connection claims, based on a 
review of the medical evidence and the 
current examination, the physician must 
provide a diagnosis for any chronic 
disability of either knee that is found.  
For any diagnosis of a chronic disability 
of either knee that is found, the physician 
should provide a medical opinion as to 
whether it is at least as likely as not 
that such disability is related to service 
on a direct basis in light of the knee 
complaints noted during military service, 
or whether any current bilateral knee 
disability is proximately due to or was 
permanently aggravated by the veteran's 
service connected spine disability which 
affects the cervical and lumbar segments.  
If the physician finds that the service- 
connected spine disability aggravated a 
bilateral knee disorder, then the examiner 
should express an opinion as to what level 
of disability is attributable to such 
aggravation. All factors upon which the 
medical opinion is based must be set forth 
for the record.

With regard to the service connection claim 
for the right shoulder, based on a review 
of the medical evidence and the current 
examination, the physician must provide a 
diagnosis for the chronic disability of the 
right shoulder, if any.  If a diagnosis of 
a chronic right shoulder disability is 
rendered, the physician should provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
right shoulder disability, including 
cervicobrachial syndrome if found, is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected spine disability which affects 
the cervical and lumbar segments.  If the 
physician finds that the service- connected 
spine disability aggravated a right 
shoulder disorder, then the examiner should 
express an opinion as to what level of 
disability is attributable to such 
aggravation. All factors upon which the 
medical opinion is based must be set forth 
for the record.

3. When the above development has been 
completed and the RO has complied with the 
notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate 
time period for receipt of additional 
information or evidence, the RO should 
review the expanded record and readjudicate 
the issues on appeal. If any benefit sought 
remains denied, a supplemental statement of 
the case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). Additionally, if the veteran does 
not appear for a scheduled examination, the 
SSOC should specifically refer to 38 C.F.R. 
§ 3.655 (2005).

4.  The veteran should be scheduled for a 
hearing before a traveling Member of the 
Board in the claim of service connection 
for headaches as secondary to a cervical 
spine disability.  The appellant should be 
advised of the hearing schedule and 
scheduled for a hearing that, to the extent 
possible, accommodates any request he may 
have regarding time or date of appearance.  
He should be informed of the consequences 
of failing to appear for the hearing.  All 
communications with the appellant regarding 
the scheduling of the Travel Board hearing 
should be documented in the claims folder.

5.  The veteran should be issued a 
statement of the case addressing the 
November 1996 rating decision wherein the 
RO denied entitlement to service connection 
for a left shoulder disability.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


